ON MOTION
BRYSON, Circuit Judge.

ORDER

Walter Richardson, Jr. moves for leave to proceed in forma pauperis and submits a Fed. Cir. R. 15(c) statement concerning discrimination. We consider whether we should vacate the court’s November 17, 2005 order dismissing Richardson’s petition for review for failure to pay the filing fee and file a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Richardson’s motion for leave to proceed in forma pauperis is granted.
(2) The court’s November 17, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Richardson’s brief is due within 21 days of the date of filing of this order.